Citation Nr: 1418168	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for herniated nucleus pulposus at L4-L5.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the Board at a June 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In adjudicating claims for increased evaluations of musculoskeletal disabilities, VA must consider the functional impairment due to weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. §§ 4.45, 4.50 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  While the Veteran was provided two VA examinations in conjunction with his claim, neither addresses the DeLuca factors sufficiently to properly evaluate the Veteran's disability.  As such, the Veteran must be provided a new VA examination which adequately addresses these factors.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a) Provide specific findings as to the range of motion of the lumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends as well as the functional effect of such pain on the Veteran's range of motion.  

b) Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

c) The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's lumbar spine disability, and record any additional functional loss of motion due to such symptoms and, if applicable, note any additional limitation of motion in degrees.

d) Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

e) Identify whether the Veteran's lumbar spine disability results in any bowel and/or bladder impairment and, if so, the degree of such impairment.  

f) If radiculopathy of the lower extremities is found, identify the specific nerve(s) involved, together with the degree of paralysis caused by the disability and functional impact on the Veteran's daily activities.

g) The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2) After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


